Citation Nr: 1609718	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic cough, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Board remanded the claim for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) continued the previous denial in an October 2014 Supplemental Statement of the Case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The April 2014 Board Remand instructed the AOJ to afford the Veteran a VA examination in order to address the nature and etiology of the claimed chronic respiratory disability, to include whether said disability was due to an undiagnosed illness.  The Veteran then presented for a VA examination in June 2014, after which the examiner found that the "likely potential causes" of the Veteran's cough to be "rhinobronchitis (most likely diagnosis) versus occult [gastroesophageal reflux disease] (GERD) with laryngopharyngeal reflux."  The Board finds the examiner's equivocal language problematic, especially given the allegations that the Veteran's cough represents an undiagnosed illness from Persian Gulf service.  Moreover, in addressing the etiology of the Veteran's chronic cough, the May 2014 VA examiner relied solely upon the absence of documentation of a complaint of cough in the service treatment records, rendering the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  In this regard, the Board observes that the Veteran has asserted that his respiratory condition is due to chemical exposures during his service in Southwest Asia, including the smoke from oil fires.  See, e.g., the Veteran's statement dated June 2008.  Accordingly, a new examination and nexus opinion is necessary on remand.

Also, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then, schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of his asserted respiratory disability to include chronic cough.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by chronic cough that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If the chronic cough is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to any in-service disease, injury or event, to include conceded exposure to chemicals (e.g., smoke from oil fires) in Southwest Asia?

In addressing this question, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records

(c) Alternatively, if the Veteran's chronic cough cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's chronic cough is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Thereafter, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Board) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

